DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 13, 21, 23, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (WO 2018/085660 A1) (hereinafter “Jeon”).  Jeon teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a method of wireless communication performed by a user equipment (UE), comprising: receiving a master information block (MIB) including enhancement information associated with an enhanced cell acquisition subframe (CAS) for a cellular broadcast service; and receiving the enhanced CAS, associated with the cellular broadcast service, based at least in part on the enhancement information associated with the enhanced CAS” is anticipated by the process shown in Figure 7 where a UE receives a cell acquisition subframe (CAS) subframe of a downlink transmission burst comprising a multibroadcast multicast service subframe configuration (for a cellular broadcast service), where the CAS subframe (enhanced CAS) includes a master information block (MIB) as spoken of on page 28, paragraphs [00120]-[00122]; where the master information block includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a refresh periodicity of the MIB as spoken of on page 31, paragraph [00137].
Regarding claim 9, “wherein the enhancement information includes information that identifies a number of symbols associated with a physical downlink control channel (PDCCH)” is anticipated by the transmitted CAS subframe that includes a reserved cell ID (information) used for CAS transmission corresponding to a cell ID for the PDCCH; where the CAS transmission is mapped to associated symbols (number of symbols) as spoken of on page 26, paragraphs [00102] and [00105]-[00108].
Regarding claim 11, “wherein the enhancement information includes an indication of whether a particular CAS enhancement is active in the enhanced CAS” is anticipated by the master information block that includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a 
Regarding claim 13, “a method of wireless communication performed by a base station, comprising: transmitting a master information block (MIB) including enhancement information associated with an enhanced cell acquisition subframe (CAS) for a cellular broadcast service; and transmitting the enhanced CAS, associated with the cellular broadcast service, based at least in part on the enhancement information associated with the enhanced CAS” is anticipated by the process shown in Figure 7 where an eNB/gNB (base station) transmits a cell acquisition subframe (CAS) subframe of a downlink transmission burst comprising a multibroadcast multicast service subframe configuration (for a cellular broadcast service), where the CAS subframe (enhanced CAS) includes a master information block (MIB) as spoken of on page 28, paragraphs [00120]-[00122]; where the master information block includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a refresh periodicity of the MIB as spoken of on page 31, paragraph [00137].
Regarding claim 21, “wherein the enhancement information includes information that identifies a number of symbols associated with a physical downlink control channel (PDCCH)” is anticipated by the transmitted CAS subframe that includes a reserved cell ID (information) used for CAS transmission corresponding to a cell ID for the PDCCH; where the CAS transmission is mapped to associated symbols (number of symbols) as spoken of on page 26, paragraphs [00102] and [00105]-[00108].
23, “wherein the enhancement information includes an indication of whether a particular CAS enhancement is active in the enhanced CAS” is anticipated by the master information block that includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a refresh periodicity of the MIB as spoken of on page 31, paragraph [00137]; where when less than all of the SFN indication bits of the MIB are transmitted in the CAS subframes (indication of active enhancement), additional spacing is available to transmission of MBMS as spoken of on page 25, paragraph [0096].
Regarding claim 25, “A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive a master information block (MIB) including enhancement information associated with an enhanced cell acquisition subframe (CAS) for a cellular broadcast service; and  0097-079849192361receive the enhanced CAS, associated with the cellular broadcast service, based at least in part on the enhancement information associated with the enhanced CAS” is anticipated by the process shown in Figure 7 where a UE receives a cell acquisition subframe (CAS) subframe of a downlink transmission burst comprising a multibroadcast multicast service subframe configuration (for a cellular broadcast service), where the CAS subframe (enhanced CAS) includes a master information block (MIB) as spoken of on page 28, paragraphs [00120]-[00122]; where the master information block includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a refresh periodicity of the MIB as spoken of on page 31, paragraph 
Regarding claim 28, “a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit a master information block (MIB) including enhancement information associated with an enhanced cell acquisition subframe (CAS) for a cellular broadcast service; and transmit the enhanced CAS, associated with the cellular broadcast service, based at least in part on the enhancement information associated with the enhanced CAS” is anticipated by the process shown in Figure 7 where an eNB/gNB (base station) transmits a cell acquisition subframe (CAS) subframe of a downlink transmission burst comprising a multibroadcast multicast service subframe configuration (for a cellular broadcast service), where the CAS subframe (enhanced CAS) includes a master information block (MIB) as spoken of on page 28, paragraphs [00120]-[00122]; where the master information block includes an SFN indication (enhancement information) associated with a PBCH transmission periodicity and a refresh periodicity of the MIB as spoken of on page 31, paragraph [00137]; where the base station 500 of Figure 5 includes a processor 510 coupled to a memory 530.
Allowable Subject Matter
Claims 2-8, 10, 12, 14-20, 22, 24, 26, 27, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467